Per Curiam.
This is defendant’s rule to show cause why plaintiffs’ verdicts should not be set aside.
The defendant first says that the verdicts are excessive. The verdict for plaintiff Cornelia was for $4,000. She was about forty years of age and prior to the accident enjoyed good health. The automobile in which she was riding; whs struck with such terrific force by the automobile owned and operated by the defendant that she was thrown clear of the car and onto the pavement. She was rendered unconscious. When she was picked up from the street and taken to the hospital she was in great pain and severely injured in various parts of the body. She was confined to the hospital for two weeks, treated by the physician twice daily, and afterwards from time to time at her home. At the time of the trial, six *615months later, she was still suffering more or less from her injuries, some of which were more or less permanent, and was unable to attend to her usual duties as a housewife. We cannot say that her verdict was excessive.
As to the husband, he had a verdict'of $2,250 for loss of services, &c., medical expenses and damage to his automobile. It is sufficient to say that this -verdict w,as sustained by the proofs and is not excessive.
Lastly, it is said that the trial judge erred in refusing a request to charge submitted by the defendant.
Our examination of the charge, and of the evidence, results in the conclusion that the subject-matter of the request was covered, in substance and effect, by the charge as delivered in so far as it was justified by the evidence.
The rule to show cause will be discharged, with costs.